[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION RE: MOTIONS TO TRANFER
The defendants in the above captioned matters, Maurice Flanagan, Juan Santiago, and James Cummings, move to transfer prosecution of their cases from the judicial district of New Britain to the judicial district of Hartford. The defendants were originally prosecuted in the judicial district of Hartford-New Britain at Hartford for offenses that occurred in New Britain in 1994. Prior to their trials, on September 1, 1998, the judicial district of New Britain was created.1 However, the defendants' cases remained in Hartford. The defendants were convicted by a jury on March 16, 1999 of murder, attempt to commit murder, conspiracy to commit murder, and conspiracy to commit assault in the first degree. Their convictions were overturned on January 29, 2002. See State v.Cummings, 67 Conn. App. 734, 789 A.2d 1063 (2002). All three cases were remanded to the judicial district of Hartford. The prosecuting authority for the judicial district of Hartford filed motions for change of venue to the judicial district of New Britain on March 22, 2002. On May 15, 2002, Judge Solomon ordered the cases transferred to the judicial district of New Britain pursuant to the authority of General Statutes § 51-352.2 The defendant Juan Santiago filed his motion for transfer of prosecution back to the judicial district of Hartford on June 24, 2002. The defendants James Cummings and Maurice Flanagan filed their motions to transfer on June 25, 2002. Argument was heard before this Court on July 10, 2002. The state filed its memoranda in opposition to the defendants' motions to transfer on August 12, 2002.
This Court concurs with the prior ruling of Judge Solomon that proper venue for the retrial of all three defendants is in the judicial district of New Britain, the district where the offenses were committed. See Statev. Figueroa, Superior Court, judicial district of Hartford at Hartford, Docket No. CR 96 160219 (May 3, 2002, Solomon, J.); State v. Skakel, Superior Court, judicial district of Stamford-Norwalk at Stamford, Docket CT Page 10969 No. CR 00 135792 (April 5, 2001, Kavanewsky, J.). Furthermore, the defendants have offered no compelling reasons why a fair and impartial trial cannot be had in this district at this time.3 The trial court can revisit the issue of pretrial publicity at the time of trial.
Therefore, the defendants' motions to transfer are denied.
BY THE COURT,
Owens,